Lowe, J.
This suit was commenced in the year 1857, by attachment, and judgment rendered for plaintiff. '
The grounds laid for the attachment in the petition, are: 1. That the defendant is not now an inhabitant of this state. 2. That he is about to remove his property out of the state, without leaving sufficient for the payment of his debts.
A motion- to quash the attachment, based upon the insufficiency of these causes, was overruled,' and the defendant appealed, still • insisting that- said motion was well'made. Heretofore it has been held by this court, that the latter of these two causes was not a sufficient compliance with the Code of 1851, under which said attachment was sued out. Nevertheless, if the first cause is good, the motion was properly overruled. The Code makes the sworn statement that the defendant is a non-resident, a ground of attachment; the cause set out by the plaintiff in this case is that he is not no w an inhabitant. These expressions would seem necessarily to imply substantially the same thing. Drake on *283'Attachment, § 81, says “ a resident and an inhabitant mean the same thing.” A person resident is defined to be one “ dwelling or having his abode in any place;” an inhabitant, “ one that resides in a place.” And he refers to 20 John. R., 208; 4 Wend., 602; 8 Wend., 134; 2 Kent, 431, note.
Affirmed.